DETAILED ACTION
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Response
Applicant’s traversal of the species election requirement in the reply filed 01/27/2021 is acknowledged. Applicant's remarks have been fully considered and are persuasive. The species election requirement is withdrawn. Examiner thanks applicant for the suggested species of the polymer DexIEME.
	Claims 1-12, 15-30, 35, 36, 38, 41, 42, 43, 45, 48-50, 52-57, 59, and 61-65 are included in the prosecution.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “selected from a group consisting” which should read as “selected from the group consisting”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12, 15-30, 35, 36, 38, 41, 42, 43, 45, 48-50, 52-57, 59, and 61-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for reciting “selected from a group consisting of”, which is unclear which group is being selected from for R1, R2, and R3 respectively. Examiner suggests correction of the phrase to the following language “selected from the group consisting of”. 	Claims 2-12, 15-30, 35, 36, 38, 41, 42, 43, 45, 48-50, 52-57, 59, and 61-65 are included in this rejection because they do not correct for the defect of the claim from which they depend.
	
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/QUANGLONG N TRUONG/Examiner, Art Unit 1615